PER CURIAM.
We affirm appellant’s conviction of sale of cocaine but reverse his separaté conviction for possession of the same cocaine. See Smith v. State, 524 So.2d 461 (Fla. 4th DCA 1988).
We reject appellant’s claim of error in the trial court’s exclusion of a witness called by the appellant whose name had not been furnished in discovery. However, in doing so, we certify the same issue of great public importance certified in Nava v. State, 450 So.2d 606 (Fla 4th DCA 1984), cause dismissed, 508 So.2d 14 (Fla.1987):
Is a defendant who fails to proffer or otherwise establish on the record the nature of the testimony of a witness, whose identity has not properly been disclosed to the state, foreclosed from asserting the exclusion of such witness’ testimony as error on appeal?
ANSTEAD, LETTS and WALDEN, JJ., concur.